Citation Nr: 0620610	
Decision Date: 07/14/06    Archive Date: 07/21/06

DOCKET NO.  03-18 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from January 1970 to 
January 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Waco, Texas.

The veteran has raised a claim of entitlement to service 
connection for tinnitus.  See May 2005 hearing transcript, 
December 2005 VA examination report and May 2006 statement of 
accredited representative.  The Board refers this claim to 
the RO for appropriate action.


FINDINGS OF FACT

1.  Hearing loss of the left ear is manifested by an average 
puretone threshold in decibels of 81, and represents an 
exceptional pattern of hearing impairment.  

2.  Hearing loss of the right ear is manifested by an average 
puretone threshold in decibels of 80, and represents an 
exceptional pattern of hearing impairment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.85, 4.86, 4.87, 
Diagnostic Code 6100 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claim

Service connection for bilateral hearing loss was established 
in September 1978 and a noncompensable rating was assigned.  
See January 1979 rating decision.  The veteran filed an 
increased rating claim in October 2002 and his disability 
rating was increased to 40 percent, effective the date of 
claim.  See December 2005 rating decision.  The specific 
assignment of a disability evaluation for hearing loss is 
achieved by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).  

The December 2005 VA examination report reflects that the 
veteran's puretone thresholds of the right ear were 70 at 
1000 Hz, 75 at 2000 Hz, 85 at 3000 Hz and 90 at 4000 Hz, for 
an average of 80.  His word recognition for the right ear was 
80 percent.  The examination report reflects that his 
puretone thresholds of the left ear were 65 at 1000 Hz, 80 at 
2000 Hz, 85 at 3000 Hz and 95 at 4000 Hz, for an average of 
81.  His word recognition was 84 percent for the left ear.  
The examination report contains a diagnosis of bilateral 
severe to profound sensorineural hearing loss.  An October 
2002 VA audiologic evaluation report also contains evidence 
of hearing loss (but to a lesser degree), showing a puretone 
average of 30 Hz and 41 Hz for the right ear and left ear 
respectively and 96 percent speech recognition on the right 
and 92 percent on the left.

Based on the veteran's exceptional patterns of hearing 
impairment revealed at the December 2005 VA examination, his 
claim will be evaluated based only on puretone threshold 
averages as this results in a higher rating.  See 38 C.F.R. 
§ 4.86(a) (2005).  By application of 38 C.F.R. § 4.85, Table 
VIA, the veteran's left ear hearing loss is assigned a 
numeric designation of Level VII.  The veteran is assigned a 
numeric designation of Level VII for his right ear.  By 
application the veteran's numeric designations assigned to 
each ear to 38 C.F.R. § 4.85, Table VII, he is entitled to a 
40 percent disability rating based on the December 2005 
findings.

As the veteran is not deaf in either ear, a special monthly 
compensation rating under 38 C.F.R. § 3.350 is not warranted.  
See 38 C.F.R. § 4.85(g) (2005).  While the veteran argues 
that he has difficulties with hearing at work and hearing 
problems impacts his time with family, the record does not 
document that he has experienced any marked interference with 
his employment or frequent periods of hospitalization as to 
render the application of the regular schedular criteria 
impractical.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  Accordingly, the Board finds that the veteran's 
disability picture does not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2005).

In sum, the evidence shows that the point of intersection on 
Table VII of the rating schedule for the veteran's level of 
hearing, which is used to arrive at the percentage of 
disability for hearing loss, reflects that a 40 percent 
evaluation is appropriate.  As there is no basis for granting 
the benefit the veteran seeks (a rating in excess of 40 
percent), the appeal must be denied.  

Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

Prior to initial adjudication of his appeal, the veteran was 
notified by letter in November 2002 of the evidence VA would 
seek, the evidence he was required to submit, and requested 
he identify or submit any of the needed evidence.  He was 
similarly notified by letters in August 2003 and August 2005; 
the letters also informed him of the evidence needed to 
substantiate his increased rating claim while the latter 
requested that he submit any evidence in his possession 
pertinent to his claim.  In his April 2006 notification 
letter, he was given additional information about how 
disability ratings and effective dates are assigned.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices and indicated in January 2006 he had no 
additional evidence to submit.  Under these circumstances, 
the Board considers VA's notice requirements are met and any 
issue as to the timing/completeness of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran was afforded VA examinations in 
connection with his claims and the resulting reports, as well 
VA medical records, and a transcript of his December 2005 
hearing have been associated with the claims file.  He was 
notified by the June 2003 statement of the case, and by 
letter in August 2003 of identified medical evidence that VA 
was unable to obtain on his behalf.  See 38 C.F.R. § 3.159(e) 
(2005).  As the veteran has not identified or authorized VA 
to obtain any additional evidence pertinent to this claim, no 
further assistance to the veteran regarding development of 
evidence is required.


ORDER

An increased rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


